DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1, 3-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Tamayama WO 2018/056100 (English translation mailed on 12/19/19) in view of Garrity et al US 2006/0284754.  
Regarding claim 1, Tamayama in Figs. 10-11 teaches a circuit device comprising: 
a first input terminal (input to the positive terminal of amplifier A1 in Fig. 10); 
a second input terminal (input to the negative terminal of amplifier A1 in Fig. 10); 
a reception circuit (A1) including a non-inverted input terminal and an inverted input terminal (See Fig. 10); 
a first signal line (input signal line to the positive terminal of amplifier A1 in Fig. 10) electrically coupling the non-inverted input terminal of the reception circuit (A1) and the first input terminal (input to the positive terminal of amplifier A1 in Fig. 10) and having a first coupling node (node at the input of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10) on a side adjacent to the first input terminal (input to the positive terminal of amplifier A1 in Fig. 10) and a second coupling node on a side adjacent to the non-inverted input terminal (node at the output of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10); 
a first fixed resistance (corresponding to R1 in VCi in Fig. 11, note that Fig. 11 shows the details of VCi in Fig. 10, See [0057]-[0061]) provided on the first signal line (input signal line to the positive terminal of amplifier A1 in Fig. 10) between the first coupling node (node at the input of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10) and the second coupling node (node at the output of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10);
a second signal line (input signal line to the negative  terminal of amplifier A1 in Fig. 10) electrically coupling the inverted input terminal of the reception circuit (A1) and the second input terminal (input to the negative terminal of amplifier A1 in Fig. 10) and having a third coupling node (node at the input of VC1 and VR11 in Fig. 10) on a side adjacent to the second input terminal  (input to the negative terminal of amplifier A1 in Fig. 10) and fourth coupling node on a side adjacent to the inverted input terminal (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10); 
a second fixed resistance (corresponding to R2 in VCi in Fig. 11, note that Fig. 11 shows the details of VCi in Fig. 10, See [0057]-[0061]) provided on the first signal line (input signal line to the negative  terminal of amplifier A1 in Fig. 10) between the third coupling node (node at the input of VC1 and VR11 in Fig. 10) and the fourth coupling node (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10);
a first variable capacitance circuit (VC2 in Fig. 10, See VCi in Fig. 11) having an end coupled to the first coupling node (node at the input of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10) of the first signal line (input signal line to the positive terminal of amplifier A1 in Fig. 10) and another end coupled to the second coupling node (node at the input to the positive terminal of amplifier A1 in Fig. 10) of the first signal line (input signal line to the positive terminal of amplifier A1 in Fig. 10); 
a second variable capacitance circuit (VC1 in Fig. 10, See VCi in Fig. 11) having an end coupled to the third coupling node (node at the input of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10) of the second signal line(input signal line to the negative  terminal of amplifier A1 in Fig. 10), and another end coupled to the fourth coupling node (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10) of the second signal line (input signal line to the negative  terminal of amplifier A1 in Fig. 10); and
a third variable capacitance circuit (in VC2, SW2 and C2 in Fig. 11) having an end coupled to the second coupling node (node at the output of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10);
a fourth variable capacitance circuit (in VC1, SW2 and C2 in Fig. 11) having an end coupled to the fourth coupling node (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10); and 
a monitoring circuit (corresponding to 12 in Fig. 1) configured to accept an output signal of the reception circuit (output at capacitor Co in Fig. 1), monitor a signal delay in the output signal when the capacitances of the third variable capacitance circuit and the fourth variable capacitance circuit are changed (by operation of sampler 2 in Fig. 1), and output a result of monitoring (output of sampler 2 in Fig. 1). 
Tamayama does not explicitly disclose a third variable capacitance circuit having an end coupled to the second coupling node and another end coupled to a ground, and a fourth variable capacitance circuit having an end coupled to the fourth coupling node and another end coupled to the ground node; and an operational circuit configured to: set a capacitance of the first variable capacitance circuit to equal a total capacitance between the first signal line and the ground node, based on the signal delay and the change of the capacitances of the third and fourth variable capacitance circuits; and set a capacitance of the second variable capacitance circuit to equal a total capacitance between the second 
Garrity in Fig. 3 teaches a third variable capacitance circuit (322 in Fig. 3) having an end coupled to the second coupling node (node connecting 322 to VIN-I) and another end coupled to a ground node (See analog ground of Fig. 3), and a fourth variable capacitance circuit (324) having an end coupled to the fourth coupling node (node connecting 324 to VIN-Q) and another end coupled to the ground node (See analog ground of Fig. 3) and an operational circuit (circuit providing clock signals of Fig. 4) configured to: set (by the switching signal P1b to be conducting shown in Fig. 4) a capacitance of the first variable capacitance circuit (318 in Fig. 3, by controlling the switching signal P1b to be conducting shown in Fig. 4) to equal a total capacitance between the first signal line (VIN-I )and the ground node (See analog ground of Fig. 3, this will be a total capacitance between VIN-I and analog ground), based on the signal delay (the signal delay of p1b) and the change of the capacitances of the third (322 in Fig. 3) and fourth (324 in Fig. 3) variable capacitance circuits (a total capacitance between the first signal line VIN-I and the analog ground node when p1b is conducting will be based on the signal delay of p1b and the change of the capacitances of the third and fourth variable capacitance circuits ); and set a capacitance of the second variable capacitance circuit (320 in Fig. 3, by controlling p2b) to equal a total capacitance between the second signal line (VIN-Q) and the ground node (See analog ground of Fig. 3), based on the signal delay (the signal delay of p2b) and the change of the capacitances of the third (322 in Fig. 3) and fourth (324 in Fig. 3) variable capacitance circuits (a total capacitance between VIN-Q and the analog ground node when p2b is conducting will be based on the signal delay of p2b and the change of the capacitances of the third and fourth variable capacitance circuits). This is taught in Garrity in order to insure voltage stabilization. It would have been obvious to one having ordinary skill in the art, before the effective filing date, to implement the circuit device taught in Tamayama with the configuration taught in Garrity. The motivation would be to insure voltage stabilization.    
VC2 in Fig. 10, See VCi in Fig. 11) includes: 
a first switch group (SW1, See VCi in Fig. 11) having an end coupled to the first coupling node (node at the input of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10); 
a second switch group (SW4, See VCi in Fig. 11) having an end coupled to the second coupling node (node at the output of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10); and 
a first capacitor group (C1)  provided between another end of the first switch group (SW1, See VCi in Fig. 11) and another end of the second switch group (SW4, See VCi in Fig. 11), and the second variable capacitance circuit (VC1 in Fig. 10, See VCi in Fig. 11) includes: 
a third switch group (SW1 corresponding to VC1, See VCi in Fig. 11) having an end coupled to the third coupling node (node at the input of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10); 
a fourth switch group (SW4 corresponding to VC1, See VCi in Fig. 11) having an end coupled to the fourth coupling node (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10); and 
a second capacitor group  (C1 corresponding to VC1)  provided between another end of the third switch group (SW1, See VCi in Fig. 11) and another end of the fourth switch group (SW4, See VCi in Fig. 11). 
DPMX) configured to set capacitances of the first variable capacitance circuit (VC2) and the second variable capacitance circuit (VC1, by controlling the corresponding switches, See Fig. 4). 
Regarding claim 5, Tamayama and Garrity teach circuit device according to claim 4. Furthermore, Tamayama in Fig. 4 teaches  a register (D1-D4) configured to store setting information (corresponding to Qi) about the capacitances of the first variable capacitance circuit (VC2) and the second variable capacitance circuit (VC1, by controlling the corresponding switches, See Fig. 4). 
Regarding claim 7, Tamayama and Garrity teach circuit device according to claim 1. Furthermore, Tamayama in Figs. 1, 4 and 10-11 discloses a first terminal (CLK in Fig. 4); and a second terminal (Rxo in Fig. 1), and a retaining circuit (2 and 3 in Fig. 1) of the monitoring circuit (corresponding to 12 in Fig. 1), the retaining circuit configured to sample the output signal of the reception circuit based on a clock signal (CLK) to be input from the first terminal (CLK in Fig. 4), retain a result of sampling (by outputting to feedback DFE in Fig. 1), and output a signal about the result of sampling being retained to the second terminal (to RXo in Fig. 1). 
Regarding claim 11, Tamayama and Garrity teach the electronic apparatus comprising the circuit device according to claim 1 (See rejection to claim 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamayama and Garrity as applied to claim 1, and further in view of Garrity US 5625361 (referred to as ‘361). 
in VC2, SW2 and C2 in Fig. 11) includes: a fifth switch group (SW2) having an end coupled to the second coupling node (node at the output of VC2 and VR12 to the positive terminal of amplifier A1 in Fig. 10); 
a third capacitor group (C2) provided between another end of the fifth switch group (SW2) and another end of the sixth switch group (SW3), and the fourth variable capacitance circuit (in VC1, SW2 and C2 in Fig. 11) includes: a seventh switch group (SW2) having an end coupled to the fourth coupling node (node at the output of VC1 and VR11 to the negative terminal of amplifier A1 in Fig. 10); an eighth switch group  (SW3) and a fourth capacitor group (C2) provided between another end of the seventh switch group (SW2) and another end of the eighth switch group (SW3). 
Tamayama does not explicitly disclose a sixth switch group having an end coupled to the ground node and an eighth switch group having an end coupled to the ground node. 
‘361 in Fig. 3 teaches a sixth switch group (SW25 , and SW15 in Fig. 3) having end coupled to a ground node (13), and an eighth switch group (SW27 , and SW17 in Fig. 3) having an end coupled to the ground node (13). This is taught in Garrity in order to insure voltage stabilization. It would have been obvious to one having ordinary skill in the art, before the effective filing date, to implement the circuit device taught in Tamayama with the configuration taught in ‘361. The motivation would be to insure voltage stabilization.    
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayama and Garrity as applied to claim 1, and further in view of Lim et al US 2017/0132966. 

However, Lim in Fig, 7 and [0128]-[0132] teaches a variable resistance circuit having a variable resistance value (RODT and SW), provided between the non-inverted input terminal and the inverted input terminal (of COMP). This is taught in Lim in order to optimize a receiving operation of the amplifier (See [0132]). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to implement the circuit device taught in Tamayama with the variable resisyance configuration taught in Lim. The motivation would be to optimize a receiving operation of the amplifier A1. 
Regarding claim 10, Tamayama and Garrity teach the circuit device according to claim 1. Tamayama does not explicitly disclose an electro-optical device comprising: a display driver circuit configured to accept an output signal of the reception circuit as a data signal to drive an electro-optical panel; and the electro-optical panel. 
Lim in Figs. 6-7 and 15 teaches an electro-optical device comprising: a display driver circuit (220-1 in Fig. 6) configured to accept an output signal of the reception circuit (10-1 in Fig. 6) as a data signal to drive an electro-optical panel (to operate as a source driver, [0116]); and the electro-optical panel (the output shown in Fig. 15). This is taught in order to display an image.  It would have been obvious to one having ordinary skill in the art, before the effective filing date, to implement the circuit device taught in Tamayama with the configuration taught in Lim. The motivation would be to display an image.  

Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but are unpersuasive. 
See above).  
Note that in Fig. 4 of Garrity  a capacitance of the first variable capacitance circuit (318 in Fig. 3) is set by controlling the switching signal P1b to be conducting, This capacitance will be equal to a total capacitance between the first signal line (VIN-I )and the ground node (See analog ground of Fig. 3, this will be a total capacitance between VIN-I and analog ground). Furthermore, this capacitance will be based on the signal delay of p1b and the change of the capacitances of the third (322 in Fig. 3) and fourth (324 in Fig. 3) variable capacitance circuits. 
Finally, a capacitance of the second variable capacitance circuit (320 in Fig. 3) is set by controlling the switching signal p2b to be conducting, This capacitance will be equal to a total capacitance between the signal line (VIN-Q)and the ground node (See analog ground of Fig. 3, this will be a total capacitance between VIN-Q and analog ground). This capacitance will be based on the signal delay of p2b and the change of the capacitances of the third (322 in Fig. 3) and fourth (324 in Fig. 3) variable capacitance circuits.  





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JONATHAN G COOPER/Examiner, Art Unit 2621  


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621